DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 20, these claims recite “a second cutout in the housing posited to allow the gamma detector…” It appears that this should likely read “positioned” rather than “posited”. It is noted that this phrasing also appears in the specification, in at least paragraphs [0037] and [0056].
With respect to claim 2, it is unclear what is meant by “to determine a first layer”. No layers have been recited, thus it is unclear what “layer” this is referring to, whether this is a physical value or a calculated value.
With respect to claim 6, it is unclear how the depth-of-investigation is based on a density of the first layer. The device appears to have a set distance between the source and detector, and set angles for the cutouts, so it is unclear how density of the first layer (a characteristic of the external environment) can change the configuration of the device itself.
With respect to claim 11, this claim recites “detecting the energy reflected with the gamma detector”. It is unclear how the gamma detector can perform both of reflecting and detecting the energy
With further respect to claim 11, it is unclear how one or more layers are created from the average density.  As recited, the average density appears to be a single value, so it is unclear how this can relate to the creation of layers.
Claims 3-5, 7-10 and 12-19 are rejected for reasons of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spross et al. (US 5,451,779).
With respect to claim 1, Spross discloses: a nuclear density tool comprising (column 7, lines 19-27): a gamma source (16, column 7, lines 63-68); a gamma detector (either of 12 or 14, column 8, lines 1-20), wherein the gamma detector and the gamma source are disposed on a longitudinal axis of the nuclear density tool (aligned vertically along tool, Fig. 2, 3); a housing (“tool material surrounding the collimators”, column 15, lines 16-23), wherein the gamma source and the gamma detector are disposed in the housing (as shown in Fig. 2, 3); a first cutout in the housing positioned to allow the gamma source to emit an energy through the housing (cutout includes source collimator, 24); and a second cutout in the housing positioned to allow the gamma detector to detect the energy through the housing (both detectors 12, 14 include a collimator positioned in a cutout in the housing, 18, 20).
With respect to claim 2, Spross discloses a first cutout at an angle with respect to the source (24 is angled up and to the right, Fig. 2, 3).
With respect to claim 3, Spross discloses a second cutout at a second angle with respect to the gamma detector (20 is angled down and to the right, Fig. 2, 3).
With respect to claims 7 and 8, Spross discloses a source for transmitting gamma radiation and two detectors for gamma radiation (12, 14) across four energy windows (column 10, line 64-column 11, line 22). 
With respect to claims 9 and 10, Spross, as applied above, discloses two gamma detectors (12, 14, column 8, lines 1-20), each of which is positioned in a cutout (both detectors 12, 14 include a collimator positioned in a cutout in the housing, 18, 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spross.
With respect to claims 4-6, Spross does not specify how the angles of the cutouts are selected or the spacing of the source and detector(s) (and corresponding depth-of-investigation based on these factors). However, it would have been obvious to one having ordinary skill in the art at the effective filing date to select appropriate angles and relative spacing between the source and detector, such that reflected gamma radiation propagating towards the detectors would be effectively detected while minimizing loss. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Information Disclosure Statement
Two items listed on the information disclosure statement filed 3 June 2020 (Non-Patent Literature Documents 4, 5) fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they include incomplete information. 37 C.F.R. 1.98 specifies: “(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11, Spross, as applied above, does not specify the claimed method steps including recording a count rate of the energy at the gamma detector; determining an average density based at least in part on the count rate; creating one or more layers from the average density; forming a layer construction using at least in part the one or more layers from the average density; comparing the layer construction to count rates form individual energy channels; and determining a final layer density for each of the one or more layers, as claimed.
Claims 12-20 would be allowable for reasons of dependency if the above rejections were to be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	28 April 2022